Citation Nr: 0322689	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  01-06 858A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on March 7, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision by the Department 
of Veterans Affairs Medical Center (VAMC) in Cincinnati, 
Ohio.


REMAND

The veteran perfected his appeal in this case in August 2001.  
At that time he requested that he be afforded a Travel Board 
hearing.  The veteran was afforded a hearing at the VAMC in 
Cincinnati in September 2001, but this was not before a 
member of the Board.  His request for a Board hearing was not 
addressed by the VAMC.  The veteran's case was certified on 
appeal to the Board in October 2001.

The Board noted the veteran's prior request for a hearing and 
wrote to him in August 2003 and requested that he clarify his 
intentions in regard to a Board hearing.  The veteran 
responded that same month that he still desired to have a 
Travel Board hearing regarding his appeal.

In light of the foregoing the case must be REMANDED for the 
following:

The veteran should be scheduled for a 
Travel Board hearing at the RO and 
notified of the hearing date.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

